ORDER
O’MALLEY, Circuit Judge.
The Director of the United States Patent and Trademark Office (“PTO”) moves without opposition to remand this case to the PTO for further proceedings.
The Patent Trial and Appeal Board affirmed the Examiner’s rejection of certain claims, but the PTO concedes that the Board should reconsider its rejection in light of the PTO’s examination policy on “configured to” claim language.
Accordingly,
It Is ORDERED That:
*990(1) The motion is granted. This case is remanded for further proceedings consistent with this order.
(2) Each side shall bear its own costs.